Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 02/08/21 is acknowledged.  The traversal is on the ground(s) that species 2 is encompassed by currently amended claims. Per applicant’s amendments, species 2 encompasses the remaining claims and all claims will be examined.

Reasons for Allowance
Claims 1, 2, 6-9, 13-16, 19 and 20 are allowed. 
Morales (US 2012/0105681, hereinafter Morales) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Morales fails to teach or suggest “…when an ISO or an exposure duration of a preview image in a shooting scene is greater than a first parameter threshold and less than a second parameter threshold, and when an exposure ratio of a long exposure pixel to a short exposure pixel is greater than a first exposure ratio threshold, controlling a pixel unit array of the imaging device to expose for a plurality of times with at least two exposure durations, to generate a plurality of first images, and compositing the plurality of first images to generate a composited image, wherein the second parameter threshold is greater than the first parameter threshold; and when the ISO or the exposure duration of the preview image in the shooting scene is greater than or equal to the second parameter threshold, or when the exposure ratio of the long exposure pixel to the short exposure pixel is less than or equal to the first exposure ratio threshold, controlling the pixel unit array of the imaging device to expose for the plurality of times with the same exposure duration, to generate a plurality of second images, and performing a compositing and noise reduction process according to the plurality of second images2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claims 8 and 15 recite similarly allowed limitations.
Dependent claims 2, 6, 7, 9, 13, 14, 16, 19, and 20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morales is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Morales discloses a method for producing a high-dynamic-range image, comprising: receiving a low-resolution image of a scene having a first resolution and captured at a first exposure level; receiving a first high-resolution image of the scene having a second resolution and captured at a second exposure level different from the first exposure level, the second resolution being greater than the first resolution; forming a residual image corresponding to high spatial frequency content in the first high-resolution image; forming a second high-resolution image having the second resolution and the first exposure level by combining the low-resolution image and the residual image; producing the high-dynamic-range image by combining the first high-resolution image and the second high-resolution image (Abstract).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696